Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 1 of 25 PageID: 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 CHRISTOPHER OBCHINETZ,                         )     CASE NO.:
                                                )
                Plaintiff,                      )     JUDGE:
                                                )
 v.                                             )     NOTICE OF REMOVAL
                                                )
 BOISE CASCADE; BOISE CASCADE                   )
 BUILDING MATERIALS                             )
 DISTRIBUTION, L.L.C.,                          )
                                                )
                Defendants.                     )

       Defendants Boise Cascade Company (“BCC”) and Boise Cascade Building Materials

Distribution, L.L.C. (“BMD”), by and through undersigned counsel and pursuant to 28 U.S.C. §§

1332(a), 1441, and 1446, hereby give notice of the removal of this lawsuit from the Superior Court

of New Jersey Burlington County, Law Division, to the United States District Court for New

Jersey. In support of their Notice of Removal, Defendants respectfully submit as follows:

       1.      On November 18, 2020, Plaintiff Christopher Obchinetz filed an action in the

Superior Court of New Jersey Burlington County, Law Division, captioned Christopher Obchinetz

v. Boise Cascade; Boise Cascade Building Materials Distribution, L.L.C.., Docket No. BUR-L-

1705-20. Plaintiff asserts claims against BCC and BMD for retaliation under the New Jersey

Conscientious Employee Protection Act, N.J.S.A. 34:19-1 – 34:19-8 (“CEPA”). These claims

allegedly arise out of Plaintiff’s employment with BCC and termination therefrom.

       2.      Plaintiff served Summonses, a Complaint, and a Civil Case Information Statement

upon Defendants on November 24, 2020. Pursuant to 28 U.S.C. § 1446(a), true and correct copies

of all process, documents, and pleadings jointly served upon Defendants are attached hereto as

Exhibit A.
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 2 of 25 PageID: 2



       3.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) because it

is being filed within 30 days of the service of the Complaint upon Defendants. BCC and BMD,

the only named defendants, consent to the removal of this action.

       4.      This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1332(a) and 1441(b), insofar as it is a civil action between citizens of different states, in which

the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       5.      Plaintiff is a citizen of the State of New Jersey. (Complaint, p. 1.)

       6.      BCC is a corporation organized and existing under the laws of the State of

Delaware, and it maintains its principal place of business in Boise, Idaho. (Declaration of Leslie

Harvey at ¶ 2, attached as Exhibit B). Thus, BCC is a citizen of Delaware and Idaho. It is not a

citizen of New Jersey.

       7.      Similarly, BMD is not a New Jersey corporation, nor does it maintain its principal

place of business in New Jersey. (Harvey Dec. at ¶ 3). BMD is a Delaware limited liability

company, and it maintains its principal place of business in Boise, Idaho. (Id.).

       8.      The citizenship of an unincorporated association, like a limited liability company,

is determined by the citizenship of its members. Johnson v. SmithKline Beecham Corp., 724 F.3d

337, 348 (3rd Cir. 2013). Here, BCC is the sole member of BMD. (Harvey Dec. ¶ 4). As explained

above, BCC is a Delaware corporation that maintains its principal place of business in Boise,

Idaho. (Id.). Therefore, BMD is not a citizen of New Jersey and complete diversity exists between

Defendants and Plaintiff.

       9.      The Complaint does not set forth an amount in controversy or any sort of a

monetary demand. Where removal is based on diversity of citizenship and the initial pleading

seeks a money judgment but does not demand a specific sum, “the notice of removal may assert




                                                  2
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 3 of 25 PageID: 3



the amount in controversy,” 28 U.S.C. 1446(c)(2), and removing defendants “need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). “The plaintiff fails to

meet the amount in controversy requirement only if it appears to a legal certainty that the claim is

really for less than the jurisdictional amount.” Knights Franchise Sys., Inc. v. Forward Hotels &

Dev., LLC, Civil Action No. 17-2789, at *7 (D.N.J. June 27, 2019).

       10.     Here, while Defendants dispute Plaintiff’s allegations and deny that they are liable

to him, the amount in controversy exceeds the $75,000 jurisdictional requirement of 28 U.S.C. §

1332(a), exclusive of interest and costs. As set forth in the Complaint, Plaintiff seeks lost wages,

lost benefits, emotional distress damages, punitive damages, and attorneys’ fees. (Complaint, p.

3).

       11.     At the time of his termination on October 11, 2019, Plaintiff earned $32,230.67 in

annual wages and incentive pay. (Harvey Dec. ¶ 5). He also received $300.00 towards a Health

Reimbursement Account; $195.36 in life and disability insurance benefits; $3,450.56 in his 401(k);

$5,323.83 in paid time off; and medical, dental, and vision benefits totaling $3,411.45 – all of

which were paid on an annual basis. (Id.). This amounts to a total annual compensation and

benefits package of $44,911.87. (Id.). Thus, Plaintiff’s monthly compensation totaled $3,742.66.

       12.     Over fourteen months have passed since Plaintiff’s termination. That brings the

amount in controversy on his claims for lost wages and benefits alone to more than $52,397.24. If

we assume the case will take one year from the date of removal to proceed to a trial, the amount

in controversy on lost wages and benefits at that time will be nearly $105,000.00, well in excess

of $75,000.




                                                 3
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 4 of 25 PageID: 4



       13.     In addition, Plaintiff seeks punitive damages and emotional distress damages,

which add to the amount in controversy. Bell v. Preferred Life Assurance Soc’y of Montgomery,

Ala., 320 U.S. 238, 240 (1943); Frederico v. Home Depot, 507 F.3d 188, 199 (3rd Cir. 2007). If

Plaintiff succeeds in establishing liability, a fact finder might conclude that his alleged emotional

distress and punitive damages exceed $75,000.

       14.     In determining the amount in controversy, courts should also consider the plaintiff’s

claim for attorneys’ fees. Prof'l Cleaning & Innovative Bldg. Servs., Inc. v. Kennedy, 245 F. App'x

161, 163 (3rd Cir. 2007). Fee awards in cases filed under CEPA have exceeded the $75,000

threshold in and of themselves. Donelson v. Dupont Chambers Works, 206 N.J. 243 (N.J. 2011)

(awarding fee award of $523,289).

       15.     Considering the combination of Plaintiff’s potential claims for lost wages, lost

benefits, emotional distress damages, punitive damages, and attorneys’ fees, it is plausible that a

fact finder might conclude that his damages exceed $75,000, exclusive of interest and costs.

Consequently, the requirements of 28 U.S.C. § 1332(a) have been met in that the amount in

controversy exceeds $75,000, exclusive of interest and costs, and because this is a civil action

between citizens of different states.

       16.     The United States District Court for New Jersey, therefore, has diversity

jurisdiction over this matter.

       17.     Accordingly, this action may be removed to this Court pursuant to 28 U.S.C. §§

1332(a), 1441, and 1446.

       18.     Pursuant to 28 U.S.C. §§ 105(b)(1), 1391(b)(2) and (3), and 1441(a), venue is

proper in the United States District Court for New Jersey, insofar as Burlington County, which is

where Plaintiff filed the instant action, is within the district and division embraced by this Court.




                                                  4
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 5 of 25 PageID: 5



       19.      As required by 28 U.S.C. § 1446(d), promptly after filing this Notice, the

undersigned will provide written notice to Plaintiff and file a copy with the Superior Court of New

Jersey Burlington County. To that end, the Notice of Filing Notice of Removal is attached hereto

as Exhibit C.

       WHEREFORE, Defendants Boise Cascade Company and Boise Cascade Building

Materials Distribution, L.L.C., remove this case from the Superior Court of New Jersey Burlington

County—Law Division to the United States District Court for New Jersey.

                                             Respectfully submitted,


                                             /s/ Hannah M. Lindgren
                                             LITTLER MENDELSON, P.C.
                                             Three Parkway
                                             1601 Cherry Street, Suite 1400
                                             Philadelphia, PA 19102.1321
                                             267.402.3000
                                             hlindgren@littler.com

                                             Attorney for Defendants
December 23, 2020




                                                5
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 6 of 25 PageID: 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of December, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system and further certify that I have mailed by

U.S. Mail, first-class postage prepaid, the document to the following counsel of record:

                              David A. Avedissian
                              135 Kings Highway East
                              Haddonfield, New Jersey 08033
                              (856) 857-1901
                              david@avedissianlaw.com

                              ATTORNEY FOR PLAINTIFF



                                              /s/ Hannah M. Lindgren
                                              Attorney for Defendants
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 7 of 25 PageID: 7




                 EXHIBIT A
         Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 8 of 25 PageID: 8
LAW OFFICE OF DAVID A. AVEDISSIAN,ESQUIRE,LLC
By: David A. Avedissian, Esquire
NJ Attorney ID #023601997
135 Kings Highway East
Haddonfield, NJ 08033
Phone(856)857-1901 Fax No.(856) 857-1902
Email: David@Avedissianlaw.com
Attorney for Plaintiff

  CHRISTOPHER OBCHINETZ                                 SUPERIOR COURT OF NEW JERSEY
                                                        BURLINGTON COUNTY — LAW DIVISION
                    Plaintiff
   VS.                                                  Docket No.

  BOISE CASCADE;BOISE CASCADE                                   Civil Action
  BUILDING MATERIALS DISTRIBUTION,
  LLC.                                                  COMPLAINT,JURY DEMAND and
                                                        DESIGNATION OF TRIAL COUNSEL

                   Defendants.


         Plaintiff, Christopher Obchinetz,residing in the Township of Maple Shade, County of Burlington, State of

New Jersey by way of Complaint against the Defendant, says:

         1.     Christopher Obchinetz was employed by defendant, Boise Cascade Company and/or Boise

Cascade Building Materials Distribution, LLC (hereinafter collectively "Boise Cascade" or "defendant" in the

Delanco, New Jersey branch for approximately 16 years through October 11, 2019.

         2.     The position held by Mr. Obchinetz during his tenure with the company was Material

Handler/Fork-Lift Operator.

         3.     During the course of his employment, Mr. Obchinetz always received favorable annual reviews

for his work performance through 2018.

         4.     During the summer of 2019, Mr. Obchinetz expressed concerns to his superiors regarding safety

conditions onsite. Specifically, some his reported concerns related to the condition ofthe parking lot, potholes

and safety in the yard, and the amount of vehicular traffic permitted thereon. Obchinetz ultimately emailed

these concerns to Corporate HR.

         5.     Thereafter, representatives from corporate came to the Delanco branch to inspect the property

and evaluate the need to make the work site safer.
        Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 9 of 25 PageID: 9
       6.      On September 3, Mr. Obchinetz anonymously reported the safety concerns outlined above to

Occupational Safety and Health Administration (hereinafter sometimes"OSHA").

       7.      On September 11, 2019 Mr. Obchinetz was subjected to discipline by his employer and

suspended for "poor job performance." To that point, plaintiff was continuing to complain to his superiors

about the volume of trucks allowed on the yard and the behavior of many truck drivers while on site.

       8.      Mr. Obchinetz observed no actions were taken to address safety at defendant's work site until the

beginning of October 2019, when pavers were brought in to fill some potholes.

       9.      Nevertheless, a large pothole remained where Mr. Obchinetz worked until October 11, 2019.

        10.    The New Jersey Conscientious Employee Protection Act,1V.IS.A. §§ 34:19-1 — 34:19-8("NJ

CEPA"), prohibits all public and private employers from retaliating against employees who disclose, object to,

or refuse to participate in certain actions that the employees reasonably believe are either illegal or in violatipn

of public policy.

        1 1.   More particularly, the New Jersey Conscientious Employee Protection Act bars all employers

from taking retaliatory action against an employee because the employee does any of the following:

   • Discloses, or threatens to disclose to a supervisor or to a public body an activity, policy or practice of the

       employer, or another employer, with whom there is a business relationship, that the employee

       reasonably believes(a)is in violation of a law, or a rule or regulation promulgated pursuant to law or, in

       the case of an employee who is a licensed or certified health care professional, that the employee

       reasonably believes constitutes improper quality of patient care, or(b)is fraudulent or criminal;


   • Provides information to, or testifies before, any public body conducting an investigation, hearing or

       inquiry into any violation oflaw, or a rule or regulation promulgated pursuant to law by the employer, or

       another employer, with whom there is a business relationship; or


   • Objects to, or refuses to participate in any activity, policy or practice which the employee reasonably

       believes(a)is in violation of a law, or a rule or regulation promulgated pursuant to law,(b)is fraudulent
      Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 10 of 25 PageID: 10
        or criminal, or(c)is incompatible with a clear mandate of public policy concerning the public health,

        safety or welfare or protection of the environment.

   See 1V.J.S.A. §§ 34:19-3, 34:19-3(a), 34:19-3(b), 34:19-3(c); see id. § 34:19-2.

        12.      To state a primafacie case under CEPA,a plaintiff must simply establish that:(a)he or she

reasonably believed that his or her employer's conduct was violating either a law, rule, or regulation

promulgated pursuant to law, or a clear mandate of public policy;(b) he or she performed a "whistle-blowing"

activity described in [NJ CEPA];(c) an adverse employment action was taken against him or her; and (d)a

causal connection exists between the whistle-blowing activity and the adverse employment action

        13.     On October 11, 2019 Mr. Obchinetz was terminated under the pretext of"poor performance"

and "insubordination" and was provided with a severance agreement which he refused to sign.

        14.     Plaintiff believes and therefore avers that his discipline and termination was related exclusively

related to the fact that he made complaints about workplace safety to his superiors, the corporate headquarters,

and ultimately, OSHA.

        WHEREFORE,Plaintiff, Christopher Obchinetz, demandsjudgment against defendants, for such sums as

would reasonably and properly compensate him in accordance with the laws ofthe State of New Jersey, including

for his emotional distress, reinstatement offull fringe benefits, compensation for lost wages and benefits,

punitive damages, and recoupment of reasonable costs and attorney's fees pursuant to 1V.J.S.A. § 34:19-5

together with interest.

                                               CERTIFICATION

       I certify that the matter in controversy is not the subject of any other action pending in any Court and is not

the subject of a pending arbitration proceeding. Further, there are no other parties who should be joined in this

litigation of whom I am aware, other than those named herein.

       I certify that the foregoing statements made by me are true. I am aware that if any ofthe foregoing

statements made by me are willfully false, I am subject to punishment.

                                                JURY DEMAND
      Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 11 of 25 PageID: 11
       PLEASE TAKE NOTICE that the Plaintiff hereby DEMANDS a trial by jury as to all issues in the within

cause of action.

                          DESIGNATION OF TRIAL COUNSEL

       PLEASE TAKE NOTICE that David A. Avedissian, Esquire is hereby designated as trial counsel.




                                                    By: /s/ David A. Avedissian
                                                         David A. Avedissian, Esquire
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 12 of 25 PageID: 12




                        Civil Case Information Statement
1—Case Details: BURLINGTON I Civil Part Docket# L-001705-20

Case Caption: OBCHINETZ CHRIS VS BOISE CASCADE                   Case Type: WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE
Case Initiation Date: 09/04/2020                                 PROTECTION ACT(CEPA)
Attorney Name: DAVID A AVEDISSIAN                                Document Type: Complaint with Jury Demand
Firm Name: DAVID A. AVEDISSIAN, LLC                              Jury Demand: YES -6 JURORS
Address: 135 KINGS HIGHWAY EAST                                  Is this a professional malpractice case? NO
HADDONFIELD NJ 08033                                             Related cases pending: NO
Phone: 8568571901                                                If yes, list docket numbers:
Name of Party: PLAINTIFF : Obchinetz, Chris                      Do you anticipate adding any parties (arising out of same
Name of Defendant's Primary Insurance Company                    transaction or occurrence)? NO
(if known): Unknown
                                                                 Are sexual abuse claims alleged by: Chris Obchinetz? NO



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES
 If yes, is that relationship: Employer/Employee
 Does the statute governing this case provide for payment of fees by the losing party? YES
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes,for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 09/04/2020                                                                                      /s/ DAVID A AVEDISSIAN
 Dated                                                                                                            Signed
      Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 13 of 25 PageID: 13
 LAW OFFICE OF DAVID A. AVEDISSIAN, ESQUIRE, LLC
 By: David A. Avedissian, Esquire
 Attorney ID #023601997
 135 Kings Highway East
 Haddonfield, NJ 08033
(856)857-1901 Fax No.(856)857-1902
 Attorney for Plaintiff

  CHRISTOPHER OBCHINETZ                                SUPERIOR COURT OF NEW JERSEY
                                                       BURLINGTON COUNTY — LAW DIVISION
          Plaintiff
   VS.                                                 Docket No. BUR-L-1705-20

  BOISE CASCADE; BOISE CASCADE                              Civil Action
  BUILDING MATERIALS DISTRIBUTION, LLC.
                                                       SUMMONS

                Defendants.

From the State of New Jersey to the Defendant: BOISE CASCADE

        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute this
complaint, you or your attorney must file a written answer or motion and proof of service with the
deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it.(A directory of the addresses of each
deputy clerk of the Superior Court is available in the Civil Division Management Office in the county
listed above and online at http://www.nicourts.dov/forms/10153 deptyclerklawref.pdf.) If the complaint
is one in foreclosure, then you must file your written answer or motion and proof of service with the
Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971.

         A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information
Statement (available from the deputy clerk of the Superior Court) must accompany your answer or
motion when it is filed. You must also send a copy of your answer or motion to plaintiffs attorney
whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone
call will not protect your rights; you must file and serve a written answer or motion (with fee of
$175.00 and completed Case Information Statement) if you want the court to hear your defense.

      If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is
entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.

        If you cannot afford an attorney, you may call the Legal Services office in the county where you
live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If
you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to
an attorney by calling one of the Lawyer Referral Services. A directory with contact information for
local Legal Services Offices and Lawyer Referral Services is available in the Civil Division
Management Office in the county listed above and online at
http://www.nicourts.dov/forms/10153 deptyclerklawref.pdf.
     Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 14 of 25 PageID: 14



                                  Mit,IA.e,U,& M. Smi,t-14,
                                  Michelle M. Smith, Clerk
                                  Superior Court of New Jersey

Dated: November 18, 2020

Name of Defendant to be served:   BOISE CASCADE
Address for Service:              do Corporation Trust Company
                                  820 Bear Tavern Road
                                  West Trenton, NJ 08628
      Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 15 of 25 PageID: 15
 LAW OFFICE OF DAVID A. AVEDISSIAN, ESQUIRE, LLC
 By: David A. Avedissian, Esquire
 Attorney ID #023601997
 135 Kings Highway East
 Haddonfield, NJ 08033
(856)857-1901 Fax No.(856)857-1902
 Attorney for Plaintiff

  CHRISTOPHER OBCHINETZ                                SUPERIOR COURT OF NEW JERSEY
                                                       BURLINGTON COUNTY — LAW DIVISION
          Plaintiff
   VS.                                                 Docket No. BUR-L-1705-20

   BOISE CASCADE; BOISE CASCADE                             Civil Action
   BUILDING MATERIALS DISTRIBUTION, LLC.
                                                       SUMMONS

                Defendants.

From the State of New Jersey to the Defendant:

                  BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, LLC.

        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute this
complaint, you or your attorney must file a written answer or motion and proof of service with the
deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it.(A directory of the addresses of each
deputy clerk of the Superior Court is available in the Civil Division Management Office in the county
listed above and online at http://www.nicourts.gov/forms/10153 deptyclerklawretpdf.) If the complaint
is one in foreclosure, then you must file your written answer or motion and proof of service with the
Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971.

         A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information
Statement (available from the deputy clerk of the Superior Court) must accompany your answer or
motion when it is filed. You must also send a copy of your answer or motion to plaintiffs attorney
whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone
call will not protect your rights; you must file and serve a written answer or motion (with fee of
$175.00 and completed Case Information Statement) if you want the court to hear your defense.

      If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is
entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.

        If you cannot afford an attorney, you may call the Legal Services office in the county where you
live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If
you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to
an attorney by calling one of the Lawyer Referral Services. A directory with contact information for
local Legal Services Offices and Lawyer Referral Services is available in the Civil Division
Management Office in the county listed above and online at
1
     Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 16 of 25 PageID: 16
http://www.nicourts.gov/forms/10153 deptyclerklawref.pdf.



                                       M ix..1Azidte., M. Sw1414
                                                               ,
                                       Michelle M. Smith, Clerk
                                       Superior Court of New Jersey

Dated: November 18, 2020

Name of Defendant to be served:        BOISE CASCADE BUILDING MATERIALS
                                       DISTRIBUTION, LLC.

Address for Service:                   do Corporation Trust Company
                                       820 Bear Tavern Road
                                       West Trenton, NJ 08628
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 17 of 25 PageID: 17




                  EXHIBIT B
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 18 of 25 PageID: 18




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 CHRISTOPHER OBCHINETZ,                          )      Case No.
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )
                                                 )
 BOISE CASCADE; BOISE CASCADE                    )
 BUILDING MATERIALS                              )
 DISTRIBUTION, LLC,                              )
                                                 )
                Defendant.                       )

  DECLARATION OF LESLIE HARVEY IN SUPPORT OF NOTICE OF REMOVAL

       I, Leslie Harvey, declare as follows:

       1.      I am Human Resources Director for Boise Cascade Company. In this role, I have

both personal knowledge of the facts set forth herein and knowledge based upon corporate records

and data maintained in the normal course of business that I have obtained and reviewed, and, if

called as a witness, I could and would testify competently to the truth of such matters.

       2.      Boise Cascade Company is a corporation organized and existing under the laws of

the State of Delaware, and it maintains its principal place of business in Boise, Idaho.

       3.      Boise Cascade Building Materials Distribution, L.L.C. is not a New Jersey

corporation, nor does it maintain its principal place of business in New Jersey. It is a Delaware

limited liability company, and it maintains its principal place of business in Boise, Idaho.

       4.      Boise Cascade Company is the sole member of Boise Cascade Building Materials

Distribution, L.L.C.

       5.      At the time of his termination on October 11, 2019, Christopher Obchinetz earned

$32,230.67 in annual wages and incentive pay. He also received $300.00 towards a Health

Reimbursement Account; $195.36 in life and disability insurance benefits; $3,450.56 in his 401(k);
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 19 of 25 PageID: 19




$5,323.83 in paid time off; and medical, dental, and vision benefits totaling $3,411.45 – all of

which were paid on an annual basis. This amounts to a total annual compensation and benefits

package of $44,911.87 and monthly compensation of $3,742.66.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing declaration is true and correct.



Dated: December 
                __, 2020
                                             LESLIE HARVEY
            Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 20 of 25 PageID: 20



Certificate Of Completion
Envelope Id: 24F6208758AE49C38AFFDABBE9323B9F                                                Status: Completed
Subject: Please DocuSign: Declaration of Leslie Harvey 4842-6132-0148 1 revised clean.docx
Source Envelope:
Document Pages: 2                                 Signatures: 1                              Envelope Originator:
Certificate Pages: 2                              Initials: 0                                Leslie Harvey
AutoNav: Disabled                                                                            1111 W Jefferson St # 300
EnvelopeId Stamping: Disabled                                                                Boise, ID 83702-5383
Time Zone: (UTC-07:00) Mountain Time (US & Canada)                                           LeslieHarvey@bc.com
                                                                                             IP Address: 69.92.6.151

Record Tracking
Status: Original                                  Holder: Leslie Harvey                      Location: DocuSign
        12/23/2020 9:07:53 AM                               LeslieHarvey@bc.com

Signer Events                                     Signature                                  Timestamp
Leslie Harvey                                                                                Sent: 12/23/2020 9:08:25 AM
leslieharvey@bc.com                                                                          Viewed: 12/23/2020 9:08:32 AM
BMD HR Director                                                                              Signed: 12/23/2020 9:10:12 AM
Boise Cascade Company                                                                        Freeform Signing
                                                  Signature Adoption: Pre-selected Style
Security Level: Email, Account Authentication
(None)                                            Using IP Address: 69.92.6.151


Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


In Person Signer Events                           Signature                                  Timestamp

Editor Delivery Events                            Status                                     Timestamp

Agent Delivery Events                             Status                                     Timestamp

Intermediary Delivery Events                      Status                                     Timestamp

Certified Delivery Events                         Status                                     Timestamp

Carbon Copy Events                                Status                                     Timestamp
leslie Harvey                                                                                Sent: 12/23/2020 9:10:12 AM
leslieharvey@bc.com
BMD HR Director
Boise Cascade Company
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


Witness Events                                    Signature                                  Timestamp

Notary Events                                     Signature                                  Timestamp

Envelope Summary Events                           Status                                     Timestamps
Envelope Sent                                     Hashed/Encrypted                           12/23/2020 9:08:25 AM
Certified Delivered                               Security Checked                           12/23/2020 9:08:32 AM
Signing Complete                                  Security Checked                           12/23/2020 9:10:12 AM
Completed                                         Security Checked                           12/23/2020 9:10:12 AM
       Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 21 of 25 PageID: 21

Payment Events                Status                        Timestamps
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 22 of 25 PageID: 22




                  EXHIBIT C
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 23 of 25 PageID: 23



Hannah M. Lindgren
NJ Bar No. 326049
hlindgren@littler.com
Three Parkway
1601 Cherry Street, Suite 1400
Philadelphia, PA 19102.1321
       Telephone: (267) 402-3000

Attorney for Defendants,
Boise Cascade Company & Boise Cascade
Building Materials Distribution, LLC

 CHRISTOPHER OBCHINETZ,                    )   SUPERIOR COURT OF NEW JERSEY
                                           )   BURLINGTON COUNTY – LAW DIVISION
                Plaintiff,                 )
                                           )   Docket No.: BUR-L-1705-20
 v.                                        )
                                           )
 BOISE CASCADE; BOISE                      )
 CASCADE BUILDING                          )   NOTICE OF FILING
 MATERIALS DISTRIBUTION,                   )   NOTICE OF REMOVAL
 LLC,                                      )
                                           )
                Defendants.

       PLEASE TAKE NOTICE that the above-captioned matter has been removed from the

Superior Court of New Jersey Burlington County, Law Division, where it was previously pending,

to the United States District Court for the District of New Jersey, pursuant to 28 U.S.C. §§1332(a),

1441, and 1446. A copy of the Notice of Removal is attached hereto as Exhibit 1.

       PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. §1446, the filing of a

Notice of Removal in the United States District Court, together with the filing of a copy of a Notice

of Filing Notice of Removal with the Superior Court, effects the removal of this action and this

Superior Court may proceed no further unless and until the case is remanded.




                                                  1
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 24 of 25 PageID: 24



Dated: December 23, 2020           LITTLER MENDELSON, P.C.

                             By:   /s/ Hannah M. Lindgren
                                   Hannah M. Lindgren
                                   NJ Bar No. 326049
                                   hlindgren@littler.com
                                   Three Parkway
                                   1601 Cherry Street, Suite 1400
                                   Philadelphia, PA 19102.1321
                                   Telephone: (267) 402-3000

                                   Attorney for Defendants,
                                   Boise Cascade Company & Boise Cascade
                                   Building Materials Distribution, LLC




                                      2
Case 1:20-cv-20238-NLH-KMW Document 1 Filed 12/23/20 Page 25 of 25 PageID: 25



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court by using

the CM/ECF system and a correct copy of the foregoing has been furnished via E-Mail to:

Attorney for Plaintiff, David A. Avedissian at 135 Kings Highway East Haddonfield, New Jersey

08033 on this 23rd day of December, 2020.


                                      /s/ Hannah Lindgren
                                      Hannah M. Lindgren
